Appeal, by permission, from an order of the County Court of Broome County (Mathews, J.), entered November 3, 1993, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting him of the crimes of murder in the second degree (two counts), rape in the first degree, robbery in the first degree, burglary in the second degree and burglary in the third degree, without a hearing.
Order affirmed, upon the opinion of Judge Patrick H. Mathews. Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the order is affirmed.